Case 4:20-cv-01320 Document6 Filed on 06/04/20 in TXSD Page 1 of 3

United States Courts
Southern District of Texas

Re: Brian Stephen Cadmus FILED Civil Action No. 4:20-cv-1320
Debtor JUN 04 2020
Brian Stephen Cadmus _ David J. Bradley, Clerk of Court Bankruptcy Case No. 20-31580
Appellant

Brief of Appeliant
Request to Re-open Bankruptcy Case

Summary: We are asking that the case be reopened for consideration because without
the Coronavirus closures the appellant would have returned in person to the
Bankruptcy court in Houston and filed the two additional items requested, or if he had
been provided access, would have submitted the documents electronically, and
would not have missed the deadline for submitting the documents requested.

Debtor: The debtor is a 24-year old male who is intelligent yet has been disabled with
mental illness his entire life. He transitioned from a disabled youth under Social Security
to a disabled adult. Unlike his 21-year old brother, he is unable to live independently
and so has remained living with his 61-year old mother, who is helping him with this filing.
With his monthly social security checks, that have ranged from approximately $580 -
$900/month, he contributes to household expenses and pays for all his other expenses.
He requires daily medication to maintain an acceptable range of clarity, to prevent
manic swings between delusions of grandeur and depression. On this medication, he is
growing into a kind member of society who has learned to navigate a limited social
world. While he is unable to lie, he is not always grounded in reality.

As would be expected and encouraged, the debtor craved more financial
independence. He hoped he could become independent by selling used cars. He
followed the rules set forth to become a used car dealer and was given credit by the
entities listed in this bankruptcy filing. His intelligent thoughtful side had established a
solid credit score despite the limited financial means of his monthly Social Security
checks.

He apparently ran into trouble because he acquired too many vehicles in rapid
succession, despite counsel from his younger brother not to buy more than 1] or 2 ata
time. Then when the debtor became predictably stressed, he impulsively sold the
vehicles below the original price paid at auction.

When the debt became insurmountable, the debtor became suicidal and eventually
asked for assistance from his family. He does not have the means to pay for a
bankruptcy attorney, so he and his mother completed the documents listed on the
Bankruptcy Forms page on the UScourts.gov site and paid for the filing in person at the
Bankruptcy Court in downtown Houston on March 3rd.

 
Case 4:20-cv-01320 Document6 Filed on 06/04/20 in TXSD Page 2 of 3

Re: Brian Stephen Cadmus Civil Action No. 4:20-cv-1320
Debtor
Brian Stephen Cadmus Bankruptcy Case No. 20-31580
Appellant

Coronavirus Closures Caused Delays

Thirteen days later, on March 16th, we received notification dated March 11*, via
general mail, that a limited number of details needed clarification along with a request
for the creditor list to be put into a mailing matrix, which was not specified on the Forms
list. The Coronavirus pandemic was a growing concern and his mother was leery of
returning in person to the Bankruptcy Court and having to pass through the close
contact space of the security screening. She called the local Bankruptcy Court office
and expressed these concerns and was told that she could instead mail the additional
items. She would have submitted these documents electronically and immediately but
was not provided with this option. Based on the audio clarity of the connection, it
sounded as though the person answering the phone was working remotely, which
employees were allowed in Bankruptcy General Order 2020-4. Unfortunately, due to
the mailing time delay, the documents were not logged into the system until March 23¢
and the debtor’s bankruptcy case was automatically dismissed.

We are asking that the case be reopened for consideration because without the
Coronavirus concerns we would have returned in person to the court and filed the
documents or, if we had been able, as we are doing with this letter, we would have
submitted the documents electronically, and would not have missed the deadline.

His mother’s hope is that the bankruptcy will block the debtor from easy access to
credit for the near future and give time for further maturity of his executive functioning
and decision making.

Thank you for your thoughtful consideration of this request.

Timeline:

e This bankruptcy was filed and paid for on March 3, 2020. At that same time, the
sole debtor submitted the forms listed on
https://www.uscourts.gov/forms/bankrupicy-forms, which appeared to pertain
to his case, including the list of creditors names and addresses (Form B-104).
Form 106H was not included because there are no co-debtors.

o These forms and the full payment were delivered in person to the court
because at that point individuals were not provided with the means to
submit documents or payments electronically. Attorneys are provided
with the means to submit documents and payments electronically, which
creates an electronic barrier between the debtor and the court unless
they have the financial means to hire an attorney.

 

 

 

 

 

 

 
Case 4:20-cv-01320 Document6 Filed on 06/04/20 in TXSD Page 3 of 3

Re: Brian Stephen Cadmus Civil Action No. 4:20-cv-1320
Debtor
Brian Stephen Cadmus Bankruptcy Case No. 20-31580
Appellant

Coronavirus Closures:

Bankruptcy General Order 2020-4 was entered 6 days later on March 9, 2020
acknowledging the growing concerns about the Coronavirus and potential impact on
the court. Concern for minimizing in-person activities was addressed since it could
“enhance the spread of a contagious disease.”

Two days later, on March 11, 2020, the Bankruptcy Court produced the letter
(Possible Future Dismissal of Case) which was sent through the general mail since
the debtor was not given access to electronic communications. This letter was
received by the debtor through general mail on March 16, 2020.

oO

This letter requested that the submitted list of creditors be put into a
mailing matrix. As stated above the list of creditors was included with the
original documents so it wasn’t that the document was not provided. A
review of the list of bankruptcy forms required did not specify that the
creditors list be put into a mailing matrix format.

The letter also requested a list of co-debtors and any payment advances
within the last 60 days. There were no co-debtors or payment advances.
By this point unprecedented concerns for in-person spread of Coronavirus
were present in Houston, with the first identification of a community
spread case of Coronavirus followed by the Rodeo closure on March 11%,
Restaurants and bars were closed on March 17* followed by the Stay at
Home order on March 24',

The debtor and his mother were concerned about going in person to the
Bankruptcy Office, so they called and stated their concerns about
potential close contact exposure and asked if there was another way to
submit the items. They were told by the employee, who by the audio
clarity of the call appeared to be working remotely, that the documents
could be mailed instead.

The documents were completed and mailed to the Bankruptcy Court.
These documents were entered into the file on March 23 and the case
was dismissed because the 14-day rule was missed. if the Coronavirus
pandemic had not occurred then we would have gone in person and not
missed the deadiine. \lf we had been provided with electronic access to
submit these documents we would not have missed the deadline.

We ask for the case to be re-opened and further request that the Court
consider giving individual filers access to submit items electronically in the
future to remove this barrier.

Date: June 3, 2020 Wendy V. Cadmus

For Brian Cadmus

 

 

 

 
